                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION

LESLIE ANN KARGER,                             )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )       CAUSE NO.: 4:17-CV-3-TLS
                                               )
NANCY A. BERRYHILL,                            )
ACTING COMMISSIONER OF THE                     )
SOCIAL SECURITY                                )
ADMINISTRATION,                                )
                                               )
       Defendant.                              )

                                     OPINION AND ORDER

       The Plaintiff, Leslie Ann Karger, seeks review of the final decision of the Commissioner

of the Social Security Administration denying her application for Disability Insurance Benefits

and Supplemental Security Income. The Plaintiff argues that the Commissioner erred by: (1)

crediting the testimony of a non-examining source over that of her treating specialist and/or

examining physicians; (2) failing to adequately follow the directive of the Appeals Council to

reevaluate her gait instability issues and carpal tunnel limitations; and (3) failing to build a

logical bridge from the evidence to her conclusions regarding the Plaintiff’s residual functional

capacity due to a flawed credibility determination. For the reasons set forth below, the Court

REVERSES and REMANDS this case for further proceedings in accordance with this Opinion

and Order.



                                         BACKGROUND

       On January 3, 2012, the Plaintiff completed an application for Disability Insurance

Benefits under Title II of the Social Security Act, 42 U.S.C. § 423(d), as well as an application
for Supplemental Security Income under Title XVI of the Social Security Act, 42 U.S.C. §

1382c(a)(3), alleging disability beginning on October 1, 2010. (R. 325–337.) Her claims were

denied initially on February 15, 2012, and upon reconsideration on April 12, 2012. (R. 137–38,

141–42.) An administrative law judge (ALJ) conducted a video hearing on April 30, 2013, at

which the Plaintiff—who was represented by an attorney—and a vocational expert (VE)

testified. (R. 109–136.) On May 31, 2013, the ALJ denied the Plaintiff’s application, finding she

was not disabled as of her alleged onset date. (R. 146–56.) On October 17, 2014, the Appeals

Council vacated the decision and remanded the case back to the ALJ for consideration of new

and material evidence related to the Plaintiff’s limitations. (R. 163–64.) Specifically, the Appeals

Council directed the ALJ to resolve the following issues:

       An electromyography report dated July 3, 2013, approximately one month after the
       decision date, indicates that the claimant has severe right carpal tunnel syndrome
       and moderate to severe left carpal tunnel syndrome. The decision’s residual
       functional capacity found that the claimant can frequently handle or finger with her
       right upper extremity and can frequently reach (except overhead) with her left upper
       extremity. The residual functional capacity did not include any fingering limitations
       with the left upper extremity (Finding 5). The new electromyography report
       suggests that greater limitations may be appropriate with both the right and left
       upper extremities. In addition, the new records from treating source Dr. Lee indicate
       the claimant has gait unsteadiness, which may affect her ability to stand and/or walk
       for six hours in an eight-hour workday. Treatment records reflect she has been
       complaining of episodes of weakness and falling. Recent EEG testing has been
       mostly abnormal. Further consideration is necessary.

(R. 163.) The ALJ was instructed to gather additional evidence regarding the Plaintiff’s gait

disturbances and carpal tunnel syndrome, consider her residual functional capacity, and obtain

evidence from a VE to clarify the effect of any new limitations. (R. 163–64.) Another hearing

was held on September 9, 2015, at which the Plaintiff—this time appearing in person and

represented by a different attorney—and a VE testified. (R. 37–108.) In addition, Jack Lebeau,

M.D. (Dr. Lebeau), a physician who is board certified in cardiology and internal medicine,



                                                 2
testified as an impartial medical expert (ME). (R. 71–94, 1400.) In a decision dated February 29,

2016, the ALJ determined that the Plaintiff was not disabled from October 1, 2010, through the

date of the decision. (R. 16–29.) On November 4, 2016, the ALJ’s decision became the final

decision of the Commissioner when the Appeals Council denied the Plaintiff’s request for

review. (R. 1–4.) The Plaintiff filed this claim in federal court against the Acting Commissioner

of the Social Security Administration on January 8, 2017 [ECF No. 1].



                                     THE ALJ’S FINDINGS

       Disability is defined as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). To be found disabled, a claimant

must demonstrate that her physical or mental limitations prevent her from doing not only her

previous work, but also any other kind of gainful employment that exists in the national

economy, considering her age, education, and work experience. §§ 423(d)(2)(A), 1382c(a)(3)(B).

       An ALJ conducts a five-step inquiry in deciding whether to grant or deny benefits.

20 C.F.R. §§ 404.1520, 416.920. The first step is to determine whether the claimant no longer

engages in substantial gainful activity (SGA). Id. In the case at hand, the ALJ found that the

Plaintiff has not engaged in SGA since her alleged onset date, October 1, 2010. (R. 18.)

       In step two, the ALJ determines whether the claimant has a severe impairment limiting

her ability to do basic work activities under §§ 404.1520(c) and 416.920(c). In this case, the ALJ

determined that the Plaintiff has multiple severe impairments, including hearing loss,

fibromyalgia, degenerative disc disease, carpal tunnel syndrome, a seizure disorder, bipolar



                                                 3
disorder, anxiety, and a panic disorder. (R. 19.) The ALJ found that these impairments caused

more than minimal limitations in the Plaintiff’s ability to perform basic work activities. (Id.)

However, the ALJ found that the Plaintiff’s other alleged or diagnosed impairments, including a

blood clotting disorder, a history of pulmonary embolism, dyspnea, restless leg syndrome, a

hiatal hernia, acid reflux, ulcers, sleep apnea, occipital neuralgia, a history of kidney stones, and

gastroesophageal reflux disease (GERD) were non-severe. (Id.)

       Step three requires the ALJ to “consider the medical severity of [the] impairment” to

determine whether the impairment “meets or equals one of [the] listings in appendix 1 . . . .”

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If a claimant’s impairment(s), considered singly or in

combination with other impairments, rise to this level, there is a presumption of disability

“without considering [the claimant’s] age, education, and work experience.” §§ 404.1520(d),

416.920(d). But, if the impairment(s), either singly or in combination, fall short, the ALJ must

proceed to step four and examine the claimant’s “residual functional capacity” (RFC)—the types

of things he can still do physically, despite his limitations—to determine whether he can perform

“past relevant work,” §§ 404.1520(a)(4)(iv), 416.920(A)(4)(iv), or whether the claimant can

“make an adjustment to other work” given the claimant’s “age, education, and work experience,”

§§ 404.1520(a)(4)(v), 416.920(a)(4)(v). Here, the ALJ determined that the Plaintiff’s

impairments did not meet or equal any of the listings in Appendix 1 and that she had the RFC to

perform light work, as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), except:

       [S]he is limited to occasional stooping, crouching, crawling, kneeling, balance, and
       climbing of ramps and stairs, no climbing of ladders, ropes, or scaffolding; no
       exposure to hazards including slippery, wet, uneven surfaces, moving machinery,
       or unprotected heights; frequent handling and fingering bilaterally; she is limited to
       occasional overhead reach bilaterally and frequent reaching in all other directions;
       she should avoid work with excessive background noise, and the work should not
       require precise hearing or the need to distinguish or discern small or minute sounds;
       she is capable of conversation either in person or by phone and can avoid hazards


                                                  4
       in the workplace; she can understand, remember, and carry out simple, routine tasks
       and can maintain adequate attention and concentration for those tasks; she can
       interact on an ongoing basis, but superficially, with coworkers and supervisors; she
       is limited to infrequent and superficial contact with the general public; the work can
       involve no fast paced production or quota; and she can manage the changes
       associated within a routine work setting.

(R. 19, 22.)

       In doing, so, the ALJ evaluated the objective medical evidence and the Plaintiff’s

subjective symptoms and found that the Plaintiff’s medically determinable impairments could

reasonably be expected to cause some of the alleged symptoms. (R. 23.) For example, as is

relevant to this order, the ALJ noted that the Plaintiff reported and testified as to weakness in her

legs, swelling, tingling, and burning of her hands, staring spells, loss of consciousness, passing

out, headaches, dizziness, and balance problems. (R. 22–23.) She also claimed she has trouble

sitting, standing, or walking for long periods of time and sometimes requires the use of a cane.

(R. 23.) Yet, the ALJ found that the Plaintiff’s testimony and statements regarding the intensity,

persistence, and limiting effects of these symptoms were “not entirely credible for the reasons

explained in [the] decision.” (Id.) The ALJ acknowledged that EMG and nerve conduction

studies of the Plaintiff’s upper extremities have been consistent with bilateral carpal tunnel

syndrome—severe on the right and moderate-severe on the left—and that she was noted to have

“decreased fine manipulation at the most recent consultative medical examination, where she

demonstrated trouble manipulating objects in her fingers, buttoning a shirt, or picking up a coin.”

(R. 23–24.) However, her grip strength was still at 4/5 at that time, and she demonstrated a full

range of motion in both wrists. (R. 24.) The Plaintiff also testified that “she can button, zip, open

jars, turn doorknobs, reach forward, and reach overhead.” (Id.)

       The ALJ further noted that the Plaintiff has had “complaints of dizziness, disequilibrium,

vertigo, syncope, nausea, vomiting, and headaches for many years” and that “some EEG’s have


                                                  5
been abnormal, with sharp wave discharges.” (Id.) Conversely, “some EEG’s have been

essentially normal, with no epileptiform discharges, electrographic seizures, abnormal slowing,

or any other abnormalities to account for the claimant’s symptoms,” and “MRI’s of her brain

have revealed only minimal/mild deep white matter degeneration that is within the expected

range.” (Id.) Specifically as to the Plaintiff’s gait and station, the ALJ recognized that it had been

documented as unsteady at times and that she had been observed to use a cane to assist with

balance. (Id.) But, at other times, her gait, station, and posture had been documented as normal

and her coordination as intact. (Id.) The ALJ made note that the Plaintiff “did not have, or

require, a cane at the hearing.” (Id.)

        With regard to the medical expert and physician opinions, the ALJ afforded the testimony

of Dr. Lebeau substantial evidentiary weight, stating—in full—that “[h]is opinion is within the

purview of his expertise and consistent with the record as a whole. As Dr. Lebeau correctly

pointed out, there is simply insufficient objective evidence to support the claimant’s

contentions.” (R. 25–26.) After touching briefly on what he referred to as “a series of non-

disabling diagnoses,” Dr. Lebeau testified to his opinion as follows:1

                 Well there’s certainly no question that no listings are met here. This is
        however a woman with a lot of medical condition which I’ve tried to go through
        and so forth. Strictly in combination be [inaudible] is an interesting question. I don’t
        think that, you know, whether you take the objective meter that have that the
        objective lead that it adds up to a disability situation. I think she should be able to
        sit for hours if she had to. Maybe accommodation being a special chair. Something
        that supports your back.
                 That she should be able walk, she should be able to stand. She should be
        able to handle things and if her carpal tunnel syndrome were severe and her fingers
        got to the point where they couldn’t do delicate things in a work situation then they
        should be prepared.
                 That’s the way I put it together but I certainly grant everybody here that this
        is a very complicated matter and I’m giving you my understanding based up the
        hard evidence that I’ve got here. . . .
1
 Throughout this order, the Court has set forth the transcript testimony verbatim without making any
corrections to grammar and/or spelling.

                                                   6
                  Here’s what I put down. I believe that she could sit for two hours in a session
          and she’d get up and stretch her back and so forth, but she should be able to do six
          hours a day or even seven of that, you know, restful sort of thing. Standing I put
          one hour at a time or four hours in a day. Walking I put one hour there and only
          two hours a day.
                  And then I put down and under environmental I don’t believe that she needs
          any special accommodation although obviously she should be at height or
          unprotected height around ladders or the like since after all she does have epilepsy
          and you never know. You don’t want any stress situation or something. I have to
          bring out a problem and get her perched.
                  Let me think. I put down as far as daytime activities that they describe like
          getting on a bus, dressing, or cooking a small meal, or that sort of think I don’t see
          especially when I listen to her she is an intelligent person, you know, why that
          should be any particular problem. Pain could make it difficult but that’s something
          she’s got to get through.
                  Q:2 So in terms of posturals, you know, balancing, stooping, kneeling,
          crouching, and crawling, climbing ramps and stairs do you have an opinion there?
                  A: Yes. I think that, again she doesn’t have any severe limitation of joint
          movements and so forth and she should be able to do, I’m trying to pick the category
          after occasional is?
                  Q: Frequent.
                  A: Concept?
                  Q: Frequent, occasional, none.
                  A: I would say she probably could do if those things if a job demanded it
          frequently not just occasionally if it was the demand of the job you know.
                  Q: What about manipulatives, fingering, feeling, handling, reaching?
                  A: Yes, I tried to mention that, you know, what we’re doing with carpal
          tunnel syndrome here and that affects the first three fingers. It’s the ulnar tunnel it
          affects the fourth and fifth. The little finger. So she has carpal tunnel. If she would
          have difficulty with manipulation it’s clear evidence that nerve should be freed up.
                  All you have to do it take it out of the carpal tunnel and put it somewhere
          nearby. . . . So that’s completely treatable and I just can’t in mind my it’s treatable
          and it gets better then it shouldn’t be considered as a cause of disability.

(R. 72–75, 78–81.) When pressed further by the ALJ regarding manipulatives related to the

Plaintiff’s hands and/or fingers, Dr. Lebeau repeatedly failed to answer the question directly—

focusing instead on the possibility of carpal tunnel surgery—before finally settling on no

limitations. (R. 81–85.)




2
    These questions were tendered by the ALJ.


                                                    7
       On the other hand, the ALJ afforded the opinions of the Plaintiff’s former treating

neurologist, Julian Ungar-Sargon, M.D., Ph.D. (Dr. Ungar-Sargon), and the most recent

consultative examining physician, Anthony Conrardy, M.D. (Dr. Conrardy), little evidentiary

weight, finding that “[t]hese opinions are not supported by the objective findings in the record

and appear to be based primarily on the claimant’s subjective complaints.” (R. 26.) In April

2013, Dr. Ungar–Sargon opined that the Plaintiff could: (1) rarely lift or carry up to ten pounds

and never anything greater than ten pounds; (2) sit for two hours, stand for one hour, and walk

for less than one hour without interruption; (3) perform occasional simple grasping and frequent

fine manipulation with both hands; (4) use both feet occasionally; (5) never climb, occasionally

balance, stoop, and crouch, and rarely kneel or crawl; and (6) occasionally reach, push, or pull,

frequently handle and feel, and continuously hear and speak. (R. 1328–1331.) Later, in

November 2015, after additional medical evidence had been gathered, Dr. Conrardy examined

the Plaintiff and opined that she could: (1) never lift or carry; (2) sit for fifteen minutes without

interruption and up to seven hours total in a day, stand for thirty minutes without interruption and

up to thirty minutes total in a day, and walk for thirty minutes without interruption and up to

thirty minutes total in a day; (3) walk a few steps without the use of a cane; (4) never push or

pull and only occasionally reach, handle, finger, or feel with either hand; (5) never operate foot

controls; (6) never climb stairs, ramps, ladders, or scaffolds and never balance, stoop, kneel,

crouch, or crawl; (7) not use a telephone to communicate or hear and understand simple

commands; and (8) never tolerate or be exposed to unprotected heights, moving mechanical

parts, operating a vehicle, humidity and wetness, dust, odors, and fumes, extreme cold or heat,

and vibrations. (R. 1586–1595.) To support his conclusions regarding the weight given to these

opinions, the ALJ essentially reiterated the medical evidence in the preceding paragraphs of her



                                                   8
decision and concluded that “inconsistencies in the claimant’s symptomology and the lack of

objective evidence to corroborate the alleged severity of the claimant’s symptoms” warranted

overruling the Plaintiff’s written objection to Dr. Lebeau’s testimony,3 crediting that testimony

with “substantial evidentiary weight,” and giving the opinions of Dr. Ungar-Sargon and Dr.

Conrardy “little evidentiary weight.” (R. 26.) Finally, the ALJ credited the opinions of the State

agency medical consultants with “some evidentiary weight to the extent they are consistent with

the findings herein,” pointing out that, while the record as a whole indicates the Plaintiff is

capable of light work, she has “more restrictive postural limitations than opined by the medical

consultants, as well as additional manipulative limitations and environment limitations.” (Id.)

        The Plaintiff has past relevant work as a child daycare center worker, a cafeteria

attendant, and a sales clerk. (R. 27.) The ALJ found that the Plaintiff was not able to perform any

past relevant work. (R. 27–28.) However, relying on the VE’s testimony, the ALJ concluded that

“considering the claimant’s age, education, work experience, and residual functional capacity,

the claimant is capable of making a successful adjustment to other work that exists in significant

numbers in the national economy.” (R. 29.) Thus, the ALJ found that the Plaintiff was not

disabled as defined in the Social Security Act. (R. 29.)




3
  On January 7, 2016, the Plaintiff’s attorney submitted a response to the ALJ’s proffer of Dr. Conrardy’s
consultative evaluation and medical source statement, to which she indicated she had no objection.
However, as to Dr.Lebeau’s testimony, she vehemently objected stating, in part, “We object to any weight
being given to the testimony of Dr. Jack Lebeau. His testimony was purposefully vague and speculative.”
(R. 428.) The Plaintiff’s attorney took issue with Dr. Lebeau’s credentials to question the findings of the
Plaintiff’s treating neurologist, noting that Dr. Lebeau failed to cite to any contradictory findings and
relied on improper speculation. (R. 428.) She further took issue with Dr. Lebeau’s lack of responsiveness
to direct questioning regarding limitations caused by carpal tunnel syndrome and instead relied on his
unsupported contention that the Plaintiff’s carpal tunnel issues could be resolved by way of surgery. (R.
429.)

                                                    9
                                   STANDARD OF REVIEW

       The decision of the ALJ is the final decision of the Commissioner when the Appeals

Council denies a request for review. Liskowitz v. Astrue, 559 F.3d 736, 739 (7th Cir. 2009). The

Social Security Act establishes that the Commissioner’s findings as to any fact are conclusive if

supported by substantial evidence. See Diaz v. Chater, 55 F.3d 300, 305 (7th Cir. 1995). Thus,

the Court will affirm the Commissioner’s finding of fact and denial of disability benefits if

substantial evidence supports them. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2009).

Substantial evidence is defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Henderson v. Apfel, 179 F.3d 507, 512

(7th Cir. 1999).

       It is the duty of the ALJ to weigh the evidence, resolve material conflicts, make

independent findings of fact, and dispose of the case accordingly. Richardson, 402 U.S. at 399–

400. The reviewing court reviews the entire record; however it does not substitute its judgment

for that of the Commissioner by reconsidering facts, reweighing evidence, resolving conflicts in

evidence, or deciding questions of credibility. See Diaz, 55 F.3d at 608. A court will “conduct a

critical review of the evidence,” considering both the evidence that supports, as well as the

evidence that detracts from, the Commissioner’s decision, and “the decision cannot stand if it

lacks evidentiary support or an adequate discussion of the issues.” Lopez ex rel. Lopez v.

Barnhart, 336 F.3d 535, 539 (7th Cir. 2003) (internal quotations omitted).

       When an ALJ recommends the denial of benefits, the ALJ must first “provide a logical

bridge between the evidence and [his] conclusions.” Terry v. Astrue, 580 F.3d 471, 475 (7th Cir.

2009) (internal quotation marks and citation omitted). Though the ALJ is not required to address



                                                10
every piece of evidence or testimony presented, “as with any well-reasoned decision, the ALJ

must rest its denial of benefits on adequate evidence contained in the record and must explain

why contrary evidence does not persuade.” Berger v. Astrue, 516 F.3d 539, 544 (7th Cir. 2008).

However, if substantial evidence supports the ALJ’s determination, the decision must be

affirmed even if “reasonable minds could differ concerning whether [the claimant] is disabled.”

Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).



                                            ANALYSIS

       As noted above, the Plaintiff argues that the Commissioner erred by: (1) crediting the

testimony of a non-examining source over that of her treating specialist and/or examining

physicians; (2) failing to adequately follow the directive of the Appeals Council to reevaluate her

gait instability issues and carpal tunnel limitations; and (3) failing to build a logical bridge from

the evidence to her conclusions regarding the Plaintiff’s residual functional capacity due to a

flawed credibility determination. The Government contends that the Plaintiff’s arguments are not

fully developed because her brief lacks citations to the record and applicable law; it is also

correctly points out that the Plaintiff’s brief ends abruptly after her summary of the procedural

history of the case. The Government urges the Court to find these arguments patently deficient

and deem any other potential arguments waived.

       While it is true that the Plaintiff’s brief lacks specificity and proper citations, “[e]ven a

‘woefully underdeveloped’ argument is not necessarily forfeited” if the reviewing court can

understand the general intended substance of it. See United States v. Fields, No. 09–3198, 373

Fed. Appx. 624, 626–27 (7th Cir. Apr. 29, 2010) (citing United States v. Roque–Espinoza, 338

F.3d 724, 727 (7th Cir. 2003)). At least with respect to the ALJ’s treatment of the medical



                                                  11
opinions, the Court is able to decipher the essence of the Plaintiff’s argument and cannot ignore

the ALJ’s obvious errors; this understanding is fortified by a reading of the record itself,

including the Plaintiff’s written objection to Dr. Lebeau’s testimony. (R. 428–29.) Thus, “by the

slimmest of margins,” the Government’s contention of waiver is overruled, and the Court will

proceed to address the Plaintiff’s argument on the merits. Firkins v. Astrue, No. 1:09-CV-00923-

JMS, 2010 WL 3037257, at *4 (S.D. Ind. Aug. 3, 2010) (analyzing the plaintiff’s “woefully

inadequate” Step Three argument even though the plaintiff failed to identify and apply pertinent

facts with specificity); see also Kline ex rel. J.H.-K. v. Colvin, No. 11 C 50376, 2014 WL 69953,

at *11–12 (N.D. Ill. Jan. 9, 2014) (refusing to ignore the ALJ’s significant errors despite the fact

that the plaintiff’s arguments were undeveloped and incoherent). That said, the Plaintiff is

cautioned that, going forward, inadequately developed arguments—including those that lack the

cogent support of appropriately cited facts and case law—may not be treated as generously by a

future reviewing court and run the risk of being waived. Id. at *11, n.8.



A.     The ALJ’s Evaluation of Opinion Evidence

       An ALJ is tasked with evaluating the opinion evidence in the record when making a

determination of disability. In doing so, unless a treating source’s opinion is given “controlling

weight,” the ALJ considers several factors to determine the appropriate weight given to any

medical opinion: (1) the examining relationship; (2) the treatment relationship; (3) the

supportability of the opinion including relevant evidence and explanations; (4) the consistency of

the opinion as viewed in light of the record; (5) whether the opinion is given by a specialist on

issues related to his or her area of expertise; and (5) any other factors which tend to support or

contradict the opinion. 20 C.F.R. §§ 404.1527(c), 416.927(c). Generally, more weight is given to



                                                 12
a treating physician’s opinion because of his greater familiarity with the claimant’s conditions

and circumstances.” Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000) (citing Whitney v.

Schweiker, 695 F.2d 784, 789 (7th Cir. 1982)). In fact, a treating physician’s opinion is entitled

to controlling weight if it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] record.”

§§ 404.1527(c)(2), 416.927(c)(2). When a treating physician’s opinion is not given controlling

weight, in addition to the factors listed above, the ALJ must also consider the length of the

treatment relationship and the frequency of examination plus the nature and extent of the

treatment relationship to determine what weight to give the opinion. Id. An ALJ may discount a

treating source’s medical opinion if it is internally inconsistent or inconsistent with other

evidence in the record. Apfel, 227 F.3d at 871. An ALJ may likewise discount a treating

physician’s opinion if it reveals bias due to sympathy for the patient. See Dixon v. Massanari,

270 F.3d 1171, 1177 (7th Cir. 2001). Ultimately, the ALJ must give “good reasons” to support

the weight he assigns to the treating source’s opinion. §§ 404.1527(c)(2), 416.927(c)(2); Larson

v. Astrue, 615 F.3d 744, 749 (7th Cir. 2010). With regard to source who has examined but not

treated the claimant, “[a]n ALJ can reject an examining physician’s opinion only for reasons

supported by substantial evidence in the record . . . .” Gudgel v. Barnhart, 345 F.3d 467, 470 (7th

Cir. 2003); §§ 404.1527(c)(1), 416.927(c)(1) (“Generally, we give more weight to the medical

opinion of a source who has examined you than to the medical opinion of a medical source who

has not examined you.”). “Although an ALJ is not required to accept the views of an agency

examining physician if there is a contrary opinion from a later reviewer or other compelling

evidence, the ALJ still must have a good explanation for rejecting or discounting the examining

physician’s opinion.” Czarnecki v. Colvin, No. 14–1815, 595 Fed. Appx. 635, 642 (7th Cir. Jan.



                                                 13
5, 2015); see also Andrews v. Colvin, No. 15 C 7192, 2016 WL 4905671, at *6 (N.D. Ill. Sept.

15, 2016) (“The fact that the ALJ rejected the opinions of two of the agency’s own doctors is a

red flag and a good explanation is required.”).



1. Dr. Lebeau’s Testimony and Opinion

       Here, before addressing the weight given to Dr. Ungar-Sargon’s or Dr. Conrardy’s

opinions, the ALJ began by giving Dr. Lebeau’s opinion substantial evidentiary weight. Yet,

rather than discussing his testimony in any meaningful way, the ALJ simply concluded—without

analysis—that Dr. Lebeau’s “opinion is within the purview of his expertise and is consistent with

the record as a whole” because “there is simply insufficient objective evidence to support the

claimant’s contentions.” (R. 25–26.) This conclusory treatment of Dr. Lebeau’s opinion

testimony is troublesome. As will be addressed in detail below, the Court agrees with the

Plaintiff that it is difficult to decipher what Dr. Lebeau’s precise opinion is with regard to the

relevant impairments because a reading of the transcript as a whole shows his testimony was

disjointed, speculative, and oftentimes non-responsive to the questions presented by the ALJ—

Dr. Lebeau seemingly jumped from topic to topic without applying the evidence to his

conclusions in a logical manner before finally providing some generalized limitations. Although

the Government contends that the ALJ properly applied the regulatory factors found in 20 C.F.R.

§§ 404.1527(c), 416.927(c), it is certainly not apparent from the ALJ’s decision itself. Of note,

Dr. Lebeau’s specialized credentials are not discussed in relation to the various medical issues,

the supportability and consistency of his opinion in general is not adequately fleshed out, and the

“other factors” pointed to in the Plaintiff’s written objection are not addressed.




                                                  14
       For example, the Government contends that the ALJ was correct in assigning more

weight to Dr. Lebeau’s opinion because she described it as “within the purview of his expertise.”

However, without additional details related to the specific content of the medical evidence

considered by Dr. Lebeau, it is unclear why the opinion of a cardiologist/internist should be

afforded more weight than the opinion of a treating neurologist or examining physician on issues

of neurology. See §§ 404.1527(c)(5), 416.927(c)(5) (“We generally give more weight to the

opinion of a specialist about medical issues related to his or her area of specialty than to the

opinion of a source who is not a specialist.”). In her written objection that was submitted to the

ALJ, the Plaintiff argued that Dr. Lebeau lacked the credentials to question the medical

observations of her treating neurologist, Albert C. Lee, M.D. (Dr. Lee), stating she was troubled

by Dr. Lebeau’s absence of citation to any contradictory findings and his reliance on speculation

including his conjecture that: (1) the “proper tests may not have been done” for issues of balance;

and (2) Dr. Lee’s notes regarding gait and station “were just ‘carried over’ in electronic records.”

(R. 428.) In addition to the specialization factor, this argument also calls into question the overall

supportability and consistency of Dr. Lebeau’s opinion and highlights its lack of logical,

medically based explanations. See §§ 404.1527(c)(3)-(4), 416.927(c)(3)-(4). The testimony in

question reads, in part, as follows:

               Gait instability. I looked into this and I had a lot of problems because
       examiners given through what’s called a Romberg, that’s R-O-M-B-E-R-G. If you
       stand a patient up they extend their arms forward. Then they close their arms and
       you stand right next to them in case they start to fall.
               You see if they can balance and hold themselves up without visual cues.
       That’s the Romberg test. Then there are cerebellar test. That’s just moving your
       fingers back and forth quickly or moving, you know, the thumb through the first
       finger, second finger, third finger, fourth finger, you know, or that kind of thing.
       The quick movements and coordination and so forth.
               That’s not there. So I really don’t know what is causing gait instability and
       cannot find in the record Judge an indication that she some have some disease in
       her brain that is causing gait instability. . . .


                                                 15
                 The gait instability I wish I could give you better advice on but all I can say
        is I can’t find a good reason cerebellar disease or something like that that she would
        have gait instability. Parkinson isn’t there and, you know, the rest of the things you
        think about with that. . . .

(R. 74–75, 77.) When subsequently questioned by the Plaintiff’s attorney on the matter, Dr.

Lebeau doubled down on his stance pertaining to the alleged lack of balance testing:

                 Q: Doctor is there, in looking at Dr. Lee the treating neurologist records we
        see every single visit notes about the gait unsteady and lack of balance.
                 A: Yes.
                 Q: Is there any reason to disbelieve his records?
                 A: I saw this and I was frustrated honestly because with the same notes the
        guy seems to be competent neurologist, but he doesn’t have the Romberg, the
        cerebellar examination, the rapid alternating movement. It’s awkward.
                 Q: But he did send her to balance training.
                 A: There’s some examinations that you do on a patient to define that to say
        this is cerebellar, is it vestibular is it a function of a major brain function problem,
        brachial. There’s something like that and I don’t see that in his examination. It was
        very frustrating because he did a good neuro examination but then he didn’t do a
        balance check. I can’t explain that but that’s the fact. I really do notice that. It’s a
        different answer.
                 Q: Okay but notice then that he actually did prescribe and sent her to balance
        retraining? Correct?
                 A: Well I didn’t see where he recommended a cane and he did notice this
        and unfortunately when they’re using the EMR now, the Electronic Medical Record
        if you put something down once it’s carried on in perpetuity. Again I don’t know
        how sincerely he was thinking about that because again a good neurologist.

(R. 88–89.)

        The Court agrees with the Plaintiff that Dr. Lebeau relied, at least in part, on

impermissible speculation to form his opinion on gait instability and his ultimate determination

that the Plaintiff can perform frequent balancing and is not restricted in terms of her work

environment.4 It is undisputed that the record—including the most recent medical documents—is


4
  Admittedly, it is unclear to the Court what Dr. Lebeau’s precise opinion is with regard to
environmental factors because his testimony as transcribed is less than fully coherent: “I don’t
believe that she needs any special accommodation although obviously she should be at height or
unprotected height around ladders or the like since after all she does have epilepsy and you never
know. You don’t want any stress situation or something. I have to bring out a problem and get her
perched.” (R. 80.)

                                                   16
replete with Dr. Lee’s notations of gait instability/unsteadiness (e.g. R. 1579, 1584, 1533, 1535,

1537, 1539, 1480, 1491, etc.) and his subsequent recommendations for balance

evaluation/training (e.g. R. 1533, 1505, 1509, 1511, 1513, etc.) and further neurological testing

(e.g. R. 1579, 1584, 1533, 1491, 1501, etc.). Therefore, it does not logically follow that the lack

of notations to basic clinical examination procedures in the EMR means that Dr. Lee “didn’t do a

balance check” or calls into question Dr. Lee’s findings as is alleged by Dr. Lebeau. Rather,

without evidence to the contrary, it is eminently more rational to conclude that Dr. Lee—who by

Dr. Lebeau’s own admission is a “good neurologist”—performed typical physical balance

examinations on the Plaintiff without explicitly referencing them by name in his treatment notes

and observed gait disturbances severe enough to warrant further balance training/neurologic

testing. Dr. Lebeau’s direct assertion that Dr. Lee’s notations of gait instability were simply

carried over in the EMR via some unspecified technology glitch is pure, unsupported

speculation. Moreover, during the hearing, Dr. Lebeau took issue with the fact that he could not

find a prescription5 for a cane from Dr. Lee in the record, seemingly inferring that Dr. Lee’s

notations of gait instability and recommendations for balance training were somehow suspect

due to that fact. However, the Seventh Circuit has made it clear that a prescription for a cane is

not required and is not probative of its need for one in the first place, so Dr. Lebeau’s inference

is unsupported. See, e.g., Terry, 580 F.3d at 477–78; see also Parker v. Astrue, 597 F.3d 920,

922 (7th Cir. 2010). Overall, because the ALJ does not address these problems with Dr. Lebeau’s

opinion in her decision, it is difficult to trace her logic in crediting the opinion with substantial

weight. See Moss v. Astrue, 555 F.3d 556, 560 (7th Cir. 2009) (“conjecture is never a permitted



5
 In addition to the testimony cited above, Dr. Lebeau later stated, “His patient was dizzy but maybe he
mentioned to her to get a cane. It’s not written that he prescribed a cane. I can’t go any further with this.
You know that’s where it is.” (R. 91.)

                                                      17
basis for ignoring a treating physician’s views”); Stephens v. Heckler, 766 F.2d 284, 289 (1985)

(acknowledging the general rule that “[w]hen experience backed by observation is set against the

‘speculative statement’ of a consulting physician, substantial evidence lies on the side of the

treating physician”) (citing Allen v. Weinberger, 552 F.2d 781, 786 (7th Cir. 1977)); see also

Reed v. Colvin, No. 1:15-cv-00041, 2015 WL 6702127, *4 (Nov. 3, 2015) (ALJ who failed to

analyze a non-treating, non-examining testifying ME’s opinion and instead cited broadly to

hundreds of pages of records to support her conclusion erred in “simply embrac[ing] what could

be accurately characterized as fanciful speculation by [the ME] rather than any medical science

based upon experience or expertise”).

        Dr. Lebeau’s testimony pertaining to the Plaintiff’s carpal tunnel syndrome and his

resultant opinion that there is no need to limit the Plaintiff’s handling, fingering, or manipulating

is similarly troubling. In her objection, the Plaintiff took issue with the fact that Dr. Lebeau

repeatedly refused to provide a straightforward answer regarding the present level of impairment

to her hands; specifically, the Plaintiff’s attorney stated:

        He over and over indicated that he could not ascertain a limitation due to his
        unsupported contention that Ms. Karger’s carpal tunnel issue would be solved if
        she simply undergo surgery. Of course there is no showing that my client has ever
        been offered a surgery, or is eligible for this type of elective surgery unless and
        until her neurological impairments, clotting disorder and other more serious
        impairments resolve. An ALJ must determine if the claimant’s impairments are
        presently disabling before moving on to consider issue of time, treatment or
        compliance.

(R. 429.) For his part, Dr. Lebeau testified as follows:

        She has both right and left carpal tunnel syndrome. If those are not operated that
        means that the surgeons are the consultants that they’re satisfied with the function.
        It’s not significantly altered. If it were then she would have carpal tunnel surgery. .
        . . [A]gain it would be operated if it were severe and that to my knowledge has not
        happened . . . . She should be able to handle things and if her carpal tunnel syndrome
        were severe and her fingers got to the point where they couldn’t do delicate things



                                                  18
       like tying shoes, or, you know, selecting different things in a work situation then
       they should be prepared. . . .

(R. 75, 77, 79.) When pressed by the ALJ, Dr. Lebeau repeated various iterations of this same

opinion, stating that it was “completely treatable and I just can’t in mind my it’s treatable and it

gets better then it shouldn’t be considered as a cause of disability” and finally concluding that

there was no need to limit her manipulatives. (R. 81–85.) He then stated, “I don’t know if she can

thread a needle now and sort of thing but these are the little things we do that test the facilities

and like you say no one has felt enough that she’s had enough disturbance of her life and her

movements to want to operate yet.” (R. 85.)

       In fact, the Court has reviewed the record, and Dr. Lee’s notes recommend “carpal tunnel

treatment” in October 2013 (R. 1513), and Dr. Kundi’s impression in August 2012 after

performance of an electromyography was that the Plaintiff “would benefit from carpal tunnel

release surgery bilaterally, especially on the right side” (R. 1136). Therefore, Dr. Lebeau’s

contention that the Plaintiff’s doctors must have been fully satisfied with the current function of

her hands because no physician thought her condition was severe enough to warrant surgery is

inaccurate and calls into question the overall supportability of his opinion on the matter. Even

assuming there was some question as to whether the Plaintiff’s treating physicians had

recommended carpal tunnel surgery, Dr. Lebeau’s repeated assertion that the lack of surgery

itself could only point to a lack of severity in condition is speculative and fails to take into

consideration other possible reasons why surgery had not been performed, including, for

example as was pointed out by the Plaintiff in her objection, the propriety and viability of release

surgery in conjunction with her other ailments. During the hearing, the ALJ briefly touched upon

the issue with the Plaintiff who testified that Dr. Lee told her she could “probably have surgeon

or he could put shots in my wrists” but that she had not yet done anything because her back and


                                                  19
balance issues were more concerning. (R. 59–60.) However, the matter was not pressed further

during the hearing or expanded upon at all in the ALJ’s decision. In light of Dr. Lebeau’s

repeated emphasis on the absence of surgery being reflective of the Plaintiff’s current condition

and his view that surgery would definitively “fix” any potential future problems, the dearth of

exploration or explanation of this matter by the ALJ was error. See Beardsley v. Colvin, 758 F.3d

834, 840 (7th Cir. 2014) (an ALJ “may not draw any inferences about a claimant’s condition”

from the failure to follow treatment recommendations “unless the ALJ has explored the

claimant’s explanations as to the lack of medical care”) (citation omitted). Again, because the

ALJ does not address these issues in her decision, it is unclear whether she considered them at all

and what relevance they played in her determination that Dr. Lebeau’s opinion was entitled to

substantial weight, which leaves the Court unable to trace her logic in doing so.

       Finally, with regard to the Plaintiff’s objection that Dr. Lebeau’s testimony in general

was “purposefully vague” (R. 428), the Court agrees that the level of vagueness is concerning,

although there is no evidence the nebulousness was purposeful. For example, when asked

directly about whether he found any inconsistencies within the record, Dr. Lebeau stated:

       Yes I did. I have occasional diagnoses. They are mentioned maybe once. They are
       not confirmed. I’m sorry I can’t give you a list of ways because I didn’t think, you
       know the question would come up, you know, that way, but she does have some
       conflicts. However, I think the basic information that I have you is based on x-rays,
       critical examinations which are repeated and repeatedly said the same thing and so
       forth and are not controversial or, you know, off the beaten path.

(R. 85–86.) This testimony is imprecise, unclear, and lacks citation to relevant evidence that

would lend it any degree of supportability. See 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4) (the

weight given to nonexamining sources depends upon “the degree to which they provide

supporting explanations for their opinions” and whether those nonexamining sources

“consider[ed] all of the pertinent evidence in [the record], including opinions of treating and


                                                20
other examining sources”). Also, Dr. Lebeau himself seemingly acknowledged his own

uncertainties and hinted at remaining questions several times during the hearing,6 yet the ALJ’s

decision does nothing to clarify the vagueness of Dr. Lebeau’s opinion and does not even

articulate which portions of it have been adopted and which have been discounted. See Gudgel,

345 F.3d at 470 (“Such an inconclusive opinion cannot be a proper basis to reject a treating

physician’s diagnosis that is supported by test results and consistent with the claimant’s

subjective symptoms.”).

        Perhaps implicitly recognizing the issues with Dr. Lebeau’s testimony, the ALJ did

request a post-hearing consultative examination to further develop the Plaintiff’s impairments

and limitations. See Barnett v. Barnhart, 381 F.3d 664, 669 (7th Cir. 2004) (“An ALJ has a duty

to solicit additional information to flesh out an opinion for which the medical support is not

readily discernable.”). Yet, as will be discussed below, her decision still does not adequately

address these issues given the fact that Dr. Lebeau’s opinion was afforded significant weight

over that of the examining physician without sufficient analysis or discussion.




6
  For example, Dr. Lebeau testified as follows throughout various portions of the hearing:
“So I really don’t know what is causing gait instability and cannot find in the record Judge an indication
that she some have some disease in her brain that is causing gait instability . . . . The gait instability, I
wish I could give you better advice on but all I can say is I can’t find a good reason . . . .” (R. 75, 77);
“That’s the way I put it together but I certainly grant everybody here that this is a very complicated matter
and I’m giving you my understanding based up the hard evidence that I’ve got here.” (R. 79); “I don’t
have a good hand examination. What you want to do here which, I could not find, it’s a huge record that I
could not find any evidence of grip assessment. I don’t believe it was in evidence.” (R. 83); “I think this is
a huge and complicated issue. I do have Saint Louis National Hearing Center calling momentarily but I
would be happy to give some honest answers. Please be kind as far as time goes.” (R. 88); “Again I don’t
know how sincerely [Dr. Lee] was thinking about that because again a good neurologist. Here’s Saint
Louis.” (R. 89); “So this thing and, you know, I give you this file was just sort of very difficult because,
you know, yes there are tender points but the active ones that are required for the diagnosis, you know,
she may have fibromyalgia but, you know, it’s a tough proof. That’s all I’m saying.” (R. 93).




                                                     21
2. Dr. Conrardy’s Physical Examination and Opinion

   At the ALJ’s request, Dr. Conrardy performed a physical examination of the Plaintiff on

November 30, 2015, and provided a medical source statement in conjunction with that

examination. (R. 1586–95.) In the summary section of his report, Dr. Conrardy states:

       She has a slow, un-sustained, unstable gait. She can only walk a few feet without
       the cane. . . . She has normal gross manipulation, but decreased fine manipulation.
       She has trouble manipulating objects in her fingers or buttoning a shirt or picking
       up a coin; decreased grip strength, maybe 4/5.

(R. 1588.) In Dr. Conrardy’s view, the Plaintiff is significantly more limited than what was

expressed by Dr. Lebeau, specifically of relevance as to standing, walking (with the necessary

aid of a cane), balancing, and fine hand manipulation. (R. 1591–93.) The ALJ determined that

Dr. Conrardy’s opinion was entitled to little evidentiary weight, however, stating that it was “not

supported by the objective findings in the record and appear[s] to be based primarily on the

claimant’s subjective complaints.” (R. 26.) In doing so, she lumped Dr. Ungar-Sargon’s and Dr.

Conrardy opinions together—even though Dr. Ungar-Sargon’s opinion had been issued more

than two and a half years previously, was only based on evidence received prior to that time

period, and contained different limitations than either Dr. Lebeau or Dr. Conrardy—cited

broadly to hundreds of pages of evidence, and concluded that there were inconsistencies in the

Plaintiff’s symptomology and a lack of objective evidence to corroborate the severity of her

symptoms. She gave the following reasons for discounting their opinions: (1) there was “simply

no explanation or diagnosis” for the Plaintiff’s gait disturbance, dizziness, or syncopal episodes

because her MRIs had been “relatively” normal and EEG testing had been inconsistent; (2) the

Plaintiff had, at times, been observed to have normal gait, station, posture, coordination,

sensation, motor function, and reflexes; (3) there was “no evidence” the Plaintiff’s dizziness or




                                                 22
syncopal episodes had increased in intensity or frequency; and (4) the claimant testified at the

hearing that she could button, zip, open jars, and turn door knobs. (R. 26.)

       The Court finds that there are obvious problems with the ALJ’s reasoning. For example,

with regard to gait instability and balance issues, despite the ALJ’s assertion to the contrary, the

record does contain notations that the Plaintiff’s dizziness and syncopal episodes were recurrent

and worsening. Dr. Lee’s most recent clinical indications, which are dated both pre and post-

hearing, refer to the “spells [being] progressively worse at times” (R. 1580–82) and point to

“more frequent spells, seizure like attacks” that are “progressively worse” plus “episodes of

dizziness and unsteadiness” (R. 1481–90). In October 2013, less than six months after the

original decision was issued, Dr. Lee noted that the Plaintiff had a “history of spells and

unsteadiness” and had “been falling a lot recently.” (R. 1510.) He made treatment

recommendations accordingly. The ALJ’s decision does not acknowledge this evidence. In fact,

the ALJ does not mention Dr. Lee by name or discuss the medical evidence related to his

treatment of the Plaintiff in any meaningful way at all; rather, she cites generally to exhibits of

various medical sources as a whole in support of her contentions listed in the preceding

paragraph. This is concerning considering the Appeals Council specifically directed the ALJ to

resolve issues related to “new records from treating source Dr. Lee [that] indicate the claimant

has gait unsteadiness, . . . has been complaining of episodes of weakness and falling” and

received “[r]ecent EEG testing [that] has been mostly abnormal.” (R. 163.) The ALJ’s insistence

that the record contains “no evidence” of increased intensity or frequency of dizziness or

syncopal episodes and that there is “simply no explanation or diagnosis” for her alleged gait

disturbances calls into question the validity of the ALJ’s decision to discount Dr. Conrardy’s

opinion. See Lopez ex rel. Lopez, 336 F.3d at 540 (“It would have been possible for the ALJ to



                                                 23
decide . . . that [the claimant] presented insufficient evidence of [an] impairment. But in

concluding that there was no such evidence, the ALJ actually ignored the available evidence and

failed to explain his conclusion.”) (emphasis in original). There are similar issues with the ALJ’s

characterization of the EEG results as “inconsistent.” While it is true that some EEG results were

defined as normal, a close reading of the medical record—especially the more recent evidence

submitted after the ALJ’s original decision—establishes that the EEG results overall were

“mostly abnormal” as was acknowledged by the Appeals Council. Just because not every single

EEG was abnormal at all times, does not mean the EEGs were inconsistent with the alleged

severity of the Plaintiff’s symptoms or properly served as a basis to discredit Dr. Conrardy’s

opinion; the ALJ failed to expand upon her logic in construing them as such.

          Thus, all we are left with is the ALJ’s description of the Plaintiff’s MRIs as “relatively

normal” and the fact that she has, at times, been observed to have normal gait, station, posture,

and coordination.7 Setting aside the ALJ’s reference to the “relatively normal” MRI—the

terminology of which is ambiguous—it remains undisputed that Dr. Lee, the Plaintiff’s treating

neurologist, repeatedly observed and made notation of the Plaintiff’s gait disturbances leading up

to and continuing even after the date of the second administrative hearing and recommend

further neurological testing/balance training based on those observations.8 The ALJ’s decision



7
  In support of the contention that the Plaintiff was observed to “often” have normal gait, station, and
posture, the ALJ cited broadly to “(Exhibits 3F; 6F; 19F; 24F; 29F; 35F; 40F.)” (R. 26.) The Court notes
that the first three exhibits are hospital records dating from 1979 to 2012, exhibit 24F is from an urgent
care facility in 2013, exhibit 29F is one month of treatment records in 2012 from a primary care facility,
and the last two exhibits are from a mental health care facility from 2013 to 2015. None of the exhibits
are from relevant specialists. On the other hand, the exhibits cited—again only broadly—by the ALJ for
the contention that the Plaintiff’s coordination has been “consistently intact” do include records from her
treating neurologists; however, the ALJ does not explain why the fact that the Plaintiff’s coordination has
been intact negatively affects Dr. Conrardy’s opinion.
8
    This evidence is discussed in detail above in the section dealing with Dr. Lebeau’s testimony.


                                                      24
does not discuss Dr. Lee’s treatment records, and she does not provide a logical reason why the

observations of various medical personnel in the past serve to defeat the treating neurologist’s

more recent observations or cast doubt on those of the consultative examining physician. Dr.

Conrardy opined that the Plaintiff was limited to thirty minutes of uninterrupted standing and

walking per day and could never balance. This contrasts with the ALJ’s determination that the

Plaintiff was able to stand and/or walk six hours in an eight hour workday and was limited to

occasional balancing and also differs from Dr. Lebeau’s opinion that the Plaintiff could stand for

one hour at a time or four hours in a day, could walk for one hour at a time and two hours a day,

and could frequently balance. The ALJ does not address these differences in opinion, and,

without additional explanation or analysis, it appears that the ALJ impermissibly substituted her

own medical judgment for that of Dr. Conrardy as well as Dr. Lebeau. See Clifford, 227 F.3d at

870 (noting that an ALJ must not “substitute his own judgment for a physician’s opinion without

relying on other medical evidence or authority in the record”).Thus, the Court finds that the

ALJ’s explanation for rejecting Dr. Conrardy’s opinion on gait instability and balance issues—

especially in light of her incredibly sparse treatment of Dr. Lebeau’s opinion which she credited

with substantial weight—is not supported by substantial evidence.9 See 20 C.F.R. §§

404.1527(c)(1), 416.927(c)(1); see also Beardsley v. Colvin, 758 F.3d 834, 839 (7th Cir. 2014)

(“[R]ejecting or discounting the opinion of the agency’s own examining physician that the

claimant is disabled, as happened here, can be expected to cause a reviewing court to take notice



9
  The Court also notes that, although not directly addressed in her discussion of the opinion evidence, the
ALJ took issue with the fact that the Plaintiff “did not have, or require, a cane at the hearing” (R. 24),
which seemingly calls into question Dr. Conrardy’s opinion that the Plaintiff requires a cane to ambulate
more than a few feet at a time (R. 1588, 1591). However, the ALJ’s decision ignores the Plaintiff’s
testimony that she left her cane “in the truck” in the parking lot when she arrived and was able to get into
the building because she had a “gentleman with me and he always usually hold one of my arms and if I
have a little bit of something there I can do it.” (R. 55, 70.)

                                                     25
and await a good explanation for this unusual step.”); Lear v. Comm’r of Soc. Sec., No. 2:14-cv-

307, 2016 WL 1165682, at *3 (N.D. Ind. Mar. 24, 2016) (“It is unusual . . . for an ALJ to reject

an examining [agency] doctor’s opinion because doctors hired by the agency are unlikely to be

biased toward claimants the way treating physicians may be, and they are unlikely to exaggerate

a claimant’s disabilities.”) (first citing Garcia v. Colvin, 741 F.3d 758, 761 (7th Cir. 2013); then

citing Beardsley, 758 F.3d at 839).

       Additionally, with regard to the Plaintiff’s carpal tunnel issues, while the ALJ points out

that the Plaintiff testified that she can button, zip, open jars, and turn doorknobs, there was no

discussion whatsoever of the average frequency of performance or the effort required in doing

so. The ALJ simply asked the Plaintiff whether she could perform those tasks, and when she

replied “yes,” she immediately moved on to question the Plaintiff about the side effects of her

medications. (R. 71.) The fact that the Plaintiff can perform the tasks tells us little about her

ability to do so on a repeated basis and is not necessarily inconsistent with Dr. Conrardy’s

observations that she had slightly decreased grip strength and “trouble” with fine manipulation.

       This leaves the ALJ’s statement that the Plaintiff has “frequently been observed to have

normal motor function, sensation, and reflexes.” (R. 26.) However, the ALJ cites broadly to

various exhibits and does not explain why these observations detract from Dr. Conrardy’s

opinion that the Plaintiff can perform only occasional bilateral handling and fingering. Of note,

in his examination report, Dr. Conrardy himself clearly acknowledged that the Plaintiff had

normal reflexes and normal range of motion in her elbow and wrist, yet he still concluded that

she was limited in fine manipulation to occasional bilateral handling, fingering, and feeling. (R.

1587–1589.) This contrasts both with Dr. Lebeau’s opinion that she was not limited at all in her

manipulatives and also with the ALJ’s determination that she was limited to frequent handling



                                                  26
and fingering bilaterally. Again, without additional explanation or analysis, it appears that the

ALJ impermissibly substituted her own medical judgment for that of Dr. Conrardy as well as Dr.

Lebeau. See Clifford, 227 F.3d at 870. The ALJ’s discussion of these issues is inadequate which

renders her logic untraceable and her decision unsupported by substantial evidence. See Lopez ex

rel. Lopex, 336 F.3d at 539 (the ALJ’s “decision cannot stand if it lacks evidentiary support or an

adequate discussion of the issues); see also Beardsley, 758 F.3d at 839; Lear, 2016 WL 1165682,

at *3.



3. Dr. Ungar-Sargon’s Treatment and Opinion

         The ALJ also gave the opinion of Dr. Ungar-Sargon, the Plaintiff’s former treating

neurologist, little evidentiary weight. In doing so, as noted above, she failed to separate Dr.

Ungar-Sargon’s opinion from Dr. Conrardy’s opinion, despite the fact that the opinions were

distinct in both time and substance. It may well be that Dr. Ungar-Sargon’s opinion relies on

outdated evidence and should accordingly be weighted less in some areas. However, the ALJ’s

decision does not address the matter in any way. Overall, the ALJ’s treatment of Dr. Ungar-

Sargon’s opinion suffers from the same deficiencies as those noted with regard to Dr. Conrardy;

namely, her explanation for rejecting it is not supported by substantial evidence. See Moss, 555

F.3d at 560 (“An ALJ’s conjecture is never a permitted basis for ignoring a treating physician’s

views.”); see also Collins v. Astrue, No. 08–2663, 324 Fed. Appx. 516, 521 (7th Cir. May 7,

2009) (“The ALJ’s flaws in reasoning might be dissipated by a fuller and more exact

engagement with the facts. But that is a matter for remand because we may not seek alternative

bases for the ALJ’s conclusion that the record might permit.”) (internal quotation marks and

citations omitted). Moreover, in deciding to give Dr. Ungar-Sargon’s opinion little evidentiary



                                                 27
weight rather than controlling weight, the ALJ did not even touch on the length, frequency of

examination, nature, or extent of the treating relationship with the Plaintiff or the fact that Dr.

Ungar-Sargon is a neurologist who opined on matters of neurology. Coupled with the

deficiencies outlined above, this error requires remand. See Scrogham v. Colvin, 765 F.3d 685,

697 (7th Cir. 2014) (“Even when an ALJ decides not to give controlling weight to a treating

physician’s opinion, the ALJ is not permitted simply to discard it. Rather, the ALJ is required by

regulation to consider certain factors in order to decide how much weight to give the opinion.”);

Gudgel, 345 F.3d at 470 (“An ALJ can reject an examining physician’s opinion only for reasons

supported by substantial evidence in the record; a contradictory opinion of a non-examining

physician does not, by itself, suffice.”)

       In sum, the Court finds that the ALJ failed to articulate good reasons for crediting Dr.

Lebeau’s opinion with substantial weight while affording Dr. Conrardy’s and Dr. Ungar-

Sargon’s opinions little weight, making it impossible to trace her logic in doing so. Because the

ALJ did not build an accurate and logical bridge from the evidence to her conclusions, remand is

required on this issue, and the Court need not address the remainder of the parties’ arguments.

See Moss, 555 F.3d at 561 (explaining that an ALJ’s decision to accept one physician’s opinion

over another’s without proper consideration of the regulatory factors is sufficient reason for

reversal).




                                                  28
                                      CONCLUSION

       For the reasons stated above, the Court REVERSES and REMANDS this case for further

proceedings in accordance with this Opinion and Order.



       SO ORDERED on October 3, 2018.

                                           s/ Theresa L. Springmann
                                           CHIEF JUDGE THERESA L. SPRINGMANN
                                           UNITED STATES DISTRICT COURT




                                             29
